In an action to recover damages for personal injuries, the defendants Robert M. Raquet, Robert J. Raquet, and Avid Leasing Company, Inc. appeal from a judgment of the Supreme Court, Queens County (Beer-man, J.), dated February 16, 1988, which, upon a jury verdict, was in favor of the plaintiff and against them in the principal amount of $350,000.
Ordered that the judgment is affirmed, with costs.
On September 11, 1984, the plaintiff Lisa Menga, then an 18-year-old high school student, sustained serious injury to her left knee in an automobile collision resulting from the defendants’ negligence. The plaintiff was confined to her home for five months following the accident, and was thus forced to complete her senior year of high school with the assistance of a home tutor assigned by the Board of Education. In addition, the plaintiff was unable to return to her part-time job as a cashier during this period.
*435The uncontroverted medical testimony of the plaintiffs treating orthopedist, elicited during the damages phase of a bifurcated trial, indicated that as a result of the accident, the plaintiff had sustained damage to the cartilage of her knee which, inter alia, necessitated a surgical procedure. The medical testimony further indicated that this injury was both permanent and arthritis-producing, and that the plaintiff, who could be expected to live for 58 more years according to standard life expectancy charts, had already begun to develop an arthritic condition. Additionally, the plaintiff testified that she continues to suffer pain in her knee, and that as a result her participation in normal activities has been curtailed.
In view of the nature and extent of the plaintiffs injury and the undisputed expert evidence, we find that the jury’s assessment of damages in the sum of $350,000 was not so excessive as to shock the conscience of the court (see, Reger v Long Is. R. R. Co., 145 AD2d 618; Erlon v J.H.W. Constr. Corp., 137 AD2d 653). Brown, J. P., Kooper, Harwood and Rosenblatt, JJ., concur.